Citation Nr: 0300125	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
February 1970.

This appeal is before the Board of Veterans' Appeals 
(Board) from a November 1993 rating action of the RO that 
denied the veteran's claim for a TDIU.  The veteran was 
sent notice of this decision in December 1993.  A notice 
of disagreement (NOD) was received later that same month; 
however, a statement of the case (SOC) was not issued 
until June 1995.  A substantive appeal was received from 
the veteran in July 1995.  The Board notes that on the VA 
Form 9 submitted in July 1995, the veteran requested a 
hearing before a Member of the Board sitting at the RO.  
The veteran has not been afforded such a hearing; however, 
in light of the Board's favorable disposition on all 
matters before it, the Board finds that the veteran is not 
prejudiced by the Board's decision at this time.  

The veteran has also perfected an appeal from a July 1996 
rating action by which the RO denied a claim of service 
connection for PTSD.  The veteran was sent notice of that 
decision in July 1996.  An NOD was received in July 1997 
and the RO issued an SOC in July 1997.  The veteran 
perfected his appeal as to that issue by submitting a 
substantive appeal in September 1997.  The veteran offered 
testimony on that issue at a May 2002 hearing before the 
undersigned Member of the Board sitting at the RO.  

A supplemental statement of the case issued by the RO in 
February 2002 included the issue of entitlement to service 
connection for a right ring finger disability; an issue 
denied by the RO in an October 1996 rating action.  
Although the veteran submitted a Hearing Officer at the RO 
accepted testimony at a December 1996 hearing as an NOD 
and an SOC with regard to that claim was issued in May 
1997, the veteran did not perfect an appeal.  As such, the 
issues presently before the Board are limited to those 
noted on the title page of this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran has been diagnosed with PTSD; there is 
credible supporting evidence of the occurrence of an in-
service motor vehicle accident, one of two stressors 
identified as underlying the diagnosis of PTSD; and there 
is evidence of a medical relationship between the 
established stressor and the veteran's symptoms.  

3.  The veteran's service-connected disabilities preclude 
him from performing all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (1996) and (2002).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light those changes and given 
the Board's favorable disposition of the issues on appeal, 
the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on each of the claims on appeal at 
this time, as all notification and development action 
needed to render a fair decision has been accomplished.

I.  Background

In June 1994, the veteran submitted a claim of service 
connection for PTSD.  He contends that he is suffering 
PTSD as a result of stressful experiences during service.  
In written statements and personal testimony, the veteran 
reported that those experiences included his involvement 
in a motor vehicle accident and his duties handling 
explosives.  

The veteran's service medical records include records 
referable to treatment received for injuries sustained in 
a September 1969 accident and service connection was 
subsequently granted for several disabilities determined 
to be residuals of that accident.  The veteran's service 
personnel records show that he served in Germany as a 
truck driver.  Those records do not indicate, nor does the 
veteran contend, that he was in combat.  Those records are 
also absent for any specific notation that the veteran's 
truck driving duties included handling explosives.  

Post-service medical records include the report of a March 
1998 VA psychiatric examination during which the veteran 
reported that he was in a car accident during service.  
The examiner noted that the veteran has been treated for 
PTSD since 1994.  The veteran's subjective complaints 
included flashbacks about the accident and handling 
explosives, with little or no training.  

Following the examination, the diagnoses included PTSD and 
panic disorder without agoraphobia and the assignment of a 
Global Assessment of Functioning score of 40.  The 
examiner observed that the veteran had experienced an 
event that was outside the scope of usual experience that 
would be markedly distressing to anyone.  The examiner 
further commented that the veteran had recurrent intrusive 
distressing recollections of the event:  "[t]hat accident 
and explosives."

Also included in the record is a July 2000 decision by the 
Social Security Administration (SSA) which found the 
veteran disabled due, in part, to PTSD and was therefore 
entitled to benefits from that agency.  Other findings 
reported in the SSA decision noted that the veteran had 
not engaged in substantial employment since August 1991 
and had a high school education with two years of college.  
He was noted to have the following impairments: 
degenerative joint disease of the lumbosacral spine, 
cervical spondylosis and status-post shoulder injury and 
PTSD.  Prior to June 1994, the veteran had been unable to 
perform his past-relevant work as a truck driver and he 
had no transferable skills.  However, based on his age, 
education, work experience and residual functional 
capacity, he was "not disabled" for SSA purposes prior to 
June 1994.  The SSA decision further noted that the 
veteran had been treated for PTSD since June 1994 and that 
condition had precluded him from working for at least 12 
continuous months.  As such, he was considered "under a 
disability" for SSA purposes from June 1994.  

Medical records considered in the SSA decision included a 
January 2000 statement from the veteran's VA treating 
psychiatrist who noted that the veteran suffers from 
severe anxiety symptoms, including panic, depression, 
insomnia and poor concentration.  The psychiatrist also 
noted that the veteran "cannot stop thinking" about the 
car accident during service.  Finally, the psychiatrist 
noted that the diagnosis was PTSD with psychotic features 
and the veteran was "unable to work now or the future."  

VA treatment records include a November 2001 chart entry 
noting that the veteran was first treated in 1994, at 
which time his complaints included flashbacks of the motor 
vehicle accident and handling explosives without training.  
The diagnoses included PTSD and the assignment of a GAF 
score of 55.  The attending psychiatrist noted that the 
veteran was unable to drive or work due to the panic 
attacks and agoraphobia, co-morbid of PTSD.  

I.  Service Connection for PTSD

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  Provisions concerning the evidence of 

A similar, but slightly different regulation was in effect 
at the time that the veteran filed his initial claim, 38 
C.F.R. § 3.304 (1996), and as a matter of law, VA is 
required to consider the regulation most favorable to the 
appellant.  Karnas, 1 Vet. App. at 308.

Under the former regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis 
of the condition; credible supporting evidence that the 
claimed stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996) (emphasis added).  The prior 
regulation also provided that, if the claimed in-service 
stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  Id. 

The Board observes that even under the new regulation, the 
three requirements for service connection remain 
essentially unchanged.  It is still necessary to provide 
medical evidence of a current diagnosis, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  
References to service department evidence of combat or 
receipt of specific combat citations have been removed.  
In the instant case, the veteran does not contend, and the 
record does not indicate, that the veteran engaged in 
combat.  As the general requirements for a grant of 
service connection for PTSD have not changed, and in view 
of the Board's favorable disposition of this issue, the 
Board finds that the veteran is not prejudiced by the 
Board's application of the revised version of 3.304(f), in 
the first instance.  See Bernard, 4 Vet. App. at 384.

One of the stressors alleged by the veteran is a motor 
vehicle accident during service and service medical 
records confirm that event.  The medical evidence includes 
several diagnoses of PTSD, both in VA treatment records 
and in the report of a March 1998 VA examination.  The VA 
examination report includes the examiner's comment 
relating the veteran's currently diagnosed PTSD to both 
the motor vehicle accident and his duties handling 
explosives.  While there is no official documentation of 
the veteran's alleged duty handling explosives during 
service, the official records do confirm the occurrence of 
the car accident.  

The record does not include a specific medical opinion 
identifying the car accident, alone, as the precipitating 
factor for the veteran's PTSD.  Rather, as noted above, an 
examiner has identified both the in-service accident and 
the alleged handling of explosives as the sources of the 
veteran's PTSD.  However, the record also includes 
evidence suggesting not only a medical nexus between the 
verified motor vehicle accident and symptoms of the 
veteran's PTSD (the third criterion under 38 C.F.R. 
§ 3.304(f)), but that the in-service motor vehicle 
accident may have been sufficiently distressing, alone, to 
have precipitated PTSD.  In this regard, the Board points 
out that, on VA examination in March 1998, the veteran 
complained of experiencing flashbacks about the accident.  
Moreover, medical records considered in connection with 
the veteran's SSA claim includes a January 2000 statement 
from the veteran's VA treating psychiatrist noting that 
the veteran "cannot stop thinking" about the accident.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
view of the foregoing-indicating that the veteran has a 
diagnosis of PTSD based, in part, upon the occurrence of a 
verified in-service stressor that is related to the 
veteran's symptoms-and affording the veteran the benefit 
of the doubt, the Board finds that the criteria for 
service connection for PTSD have been met.   

II.  TDIU

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  However, even when these percentage requirements 
are not met, entitlement to a total rating, on an extra-
schedular basis, may nonetheless be granted, in 
exceptional cases, when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b). 

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2002); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van 
Hoose, 4 Vet App. at 363. 

Prior to the grant of service connection for PTSD herein, 
the veteran's service-connected disabilities consisted of 
status-post AC joint dislocation, right shoulder, rated as 
30 percent disabling; chronic neck pain with cervical 
spondylosis with left C4-5 disc herniation, rated as 10 
percent disabling; scalp laceration, rated as 
noncompensably disabling; paresthesias, right upper 
extremity, rated as 10 percent disabling; and 
radiculopathy with left upper extremity paresthesias, 
rated as 10 percent disabling.  The combined rating for 
these ratings, 50 percent, clearly does not meet the 
minimum percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  

However, given the Board's grant of service connection for 
PTSD, and in view of objective evidence shedding some 
light on the severity of that condition, and the veteran's 
employability status, the Board finds that, affording the 
veteran the benefit of the doubt, the criteria for a TDIU 
are met.  

There is sufficient evidence in this case to establish 
that the veteran's service-connected disabilities produce 
marked interference with employment.  In this regard, the 
Board notes the VA psychiatrist's January 2000 statement 
linking the veteran's now-service-connected PTSD and 
resulting inability to work.  In addition, the November 
2001 VA chart entry included the attending psychiatrist's 
observation that the veteran was unable to work due to 
symptoms co-morbid with the PTSD.  

The SSA decision regarding the veteran's unemployability 
is not controlling for VA determinations, but it is 
certainly "pertinent" to the claim.  Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Although there is no opinion (other than 
the SSA finding) addressing the effect of the veteran's 
other service-connected disabilities on his ability to 
work, the Board finds that that opinion, along with the 
evidence addressing the effect of the service-connected 
PTSD, sufficient to decide the claim in the veteran's 
favor.  

As a final point, the Board notes that the medical 
evidence indicates that the veteran has been diagnosed 
with panic disorder with agoraphobia (a condition for 
which service connection has not been granted), and that 
such condition appears to be a factor in both the severity 
of the veteran's psychiatric impairment and his 
employability.  The record does not currently contain any 
medical evidence indicating that the symptoms of that 
disorder may be disassociated from the symptoms of his 
service-connected PTSD.  In fact, there is evidence to 
suggest that the symptoms cannot medically be dissociated.  
In such cases, where the inability to work may be caused 
by nonservice-connected and service-connected disability, 
the benefit-of- the-doubt doctrine is for consideration.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (When it 
is not possible to separate the effects of the service-
connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-
connected disability). 

With regard to education, the Board notes that the veteran 
has a high school education and attended two years of 
college, but has not worked since approximately 1991.  

Given the particular limitations imposed by the service-
connected disabilities, to include the co-morbid 
psychiatric conditions, and affording the veteran the 
benefit of the doubt (38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102), the Board concludes that marked interference 
with employment, sufficient to produce unemployability, 
has been demonstrated.  As such, the criteria for an award 
of a TDIU are met.  


ORDER

Service connection for PTSD is granted. 

A TDIU is granted, subject to regulations governing the 
payment of monetary benefits. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

